OFFICE        OF   THE   ATTORNEY     GENERAL         OF   TEXAS
                                                  AUSTIN


.D 0.   MILlW                                                   February        B3, 1939
"n."PU




                Eon. Bert Ford, Admtniatntor
                'PolarLiquor Control Board
                Austin,    Texar




                                                                    to has      been    plaged

                                                                     oftizen of thlr
                State' a8 828s                                      b-01 Act,      impo8e
                th8 re8triOti                              e a oltlzsIl     0r the United
                States?*

                                                        ized thet one may be a
                                                       a oitizen of the United
                                                      rposes of the Liquor Control
                                                    that your queetion should be

                                                                Yourr very truly
                                                           A'Z!ORH?ZYOEWRALOFTEXAS




                ASR:PBP


                a-
                                                                   d--